Exhibit CONFIDENTIAL DISTRIBUTION AGREEMENT This Distribution Agreement ("Agreement") is made as of this 30th day of September, 2009, by and between: MICRUS ENDOVASCULAR CORPORATION, a corporation organized under the laws of Delaware, having its principal place of business at 821 Fox Lane, San Jose, California ("Micrus") and IDS （Hong Kong） Ltd. company organized under the laws of Hong Kong and having a principal place of business at14/F Li Fung Center, 2 On Ping Street， Siu Lek Yuan, Shatin, Hong Kong (“Distributor”) WHEREAS, Micrus has developed and/or commercialized Products (as hereinafter defined) to be used in the Field (as hereinafter defined), and may develop other products for use in the Field; and WHEREAS, Distributor has substantial experience in marketing medical products and desires to distribute the Products, as hereinafter defined, in the territories ofHong Kong and China; and WHEREAS, Micrus is willing to use Distributor as its exclusive distributor of the Products for use in the Field, in the territory of Hong KongandChinasubject to the terms and conditions of this Agreement. NOW THEREFORE, in consideration of the premises and the mutual covenants herein recited, and other good and valuable considerations, the receipt of which is acknowledged, it is agreed as follows: ARTICLE I - DEFINITIONS As used in this Agreement, the following terms, whether used in the singular or plural, shall have the meanings indicated: 1.1"Effective Date" shall mean the date of this Agreement first written above. 1.2"Field" shall mean the field of interventional neuroradiology, or such field(s) as to which the parties may agree in writing. 1.3 "Marketing Authorizations" shall mean all authorizations, licenses, approvals, and registrations to import, market and distribute the Products in the Territory pursuant to the terms of this Agreement, as may be required by an appropriate governmental agency in the Territory, except any CE Mark, which such mark shall be obtained and maintained by Micrus. 1.4"Product(s)" shall mean the Micrus products which are listed on Exhibit A hereto (either at the Effective Date or thereafter by mutual agreement of the parties), solely as used in the Field and as delivered to Distributor from time to time by Micrus under this Agreement. 1.5“Territory” shall mean the geographic territory(ies) of Hong Kong and China . ARTICLE II - APPOINTMENT OF DISTRIBUTOR 2.1Appointment of Distributor.Subject to the terms and conditions of this Agreement (including, without limitation, Article 6), Micrus hereby appoints Distributor as Micrus’ exclusive distributor of the Products within the Territory.Distributor agrees that it shall not sell, advertise, distribute or otherwise transfer or assist in the transfer of any product that competes with any Product.Distributor may distribute the Products only as packaged by Micrus.It is understood, however, that if Distributor believes that any such packaging would not be in conformity with requirements of relevant authorities in the Territory, Distributor will immediately bring this to Micrus' attention.Distributor shall not sell, advertise, distribute, or otherwise transfer or assist in the transfer of any Product outside the Territory or to persons or entities located outside the Territory.Micrus reserves the right to grant similar distribution rights in the Products to third parties for distribution and sale outside of the Territory; provided, however, such third parties shall be similarly required to agree not to sell, advertise, distribute, or otherwise transfer or assist in the transfer of the Products ***Certain confidential information contained in this document, marked by brackets, has been omitted and filed with the Securities and Exchange Commission pursuant to Rule24b-2 of the Securities Exchange Act of 1934, as amended. 1 in the Territory or to persons or entities located in the Territory during the term of this Agreement.Distributor may appoint sub-distributors of the Products, provided that (a) prior to each such appointment, Distributor shall have conducted a reasonable background check with respect to the subdistributor and shall have reasonably determined that the subdistributor and its owners, managers and employees have not been charged with or convicted of any misconducts or criminal activity, have a good reputation,have adequate skills and experience to sell and support products for neurointerventional procedures, and do not have a family or business relationship with any hospital or government official or employee that could result in any such official or employee receiving a financial benefit from sales of Products by such subagent; (b) Distributor shall have entered a binding written agreement with each such subdistributor containing provisions reasonably calculated to ensure compliance with Distributor’s obligations hereunder, including without limitation the provisions of Section 5.5 hereof, and expressly prohibiting the appointment by the subdistributor of any subdistributors or subagents; (c) Distributor shall provide written notice to Micrus in the English language identifying each subdistributor appointed hereunder, including the name, address, phone number and authorized representative(s) of such subdistributor.Any such appointment shall not relieve Distributor of its obligations hereunder, and Distributor shall be responsible to Micrus for any act or omission of a subdistributor that would, if committed by Distributor, constitute a breach of this Agreement. 2.2Relationship of Parties.The relationship of Micrus and Distributor established by this Agreement is that of independent contractors, and nothing contained in this Agreement shall be construed to:(i) give either party the power to direct or control the day-to-day activities of the other; or (ii) allow Distributor to create or assume any obligation on behalf of Micrus for any purpose whatsoever.All financial obligations associated with Distributor business are the sole responsibility of Distributor.All sales and other agreements between Distributor and its customers are Distributor's exclusive responsibility and shall impose no duty or obligation upon Micrus and shall not have the effect of lessening any of Distributor's obligations under this Agreement. 2.3Marketing
